DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 2 is withdrawn in view of the newly discovered reference(s) to Shiono et al. (US 2013/0192988 A1) and Iseda (US 7,014,720).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiono et al. (US 2013/0192988 A1) in view of Iseda (US 7,014,720).
Regarding claim 2, Shiono discloses a method of manufacturing a gas sensor (1; Fig. 1), the gas sensor (1) having a sensor element (6; Fig. 1) extending in an axis direction and having, at a top end side thereof, a detecting portion (64; pg. 3, [0033], 
Shiono, however, does not disclose a sealing member disposing process that disposes the sealing member between the sensor element and the proto-metal shell body having undergone the heating process, or a heating process that heats the forged body or the proto-metal shell body.
Iseda discloses (col. 10, lines 13-24) hot forging a billet then heating billet at 1250°C then extruding the billet and forming into a steel tube then heating the steel tube at 1200°C. The process provides excellent steam oxidation resistance for the steel tube.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        







October 5, 2021